DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 - 10 in the reply filed on April 28, 2022 is acknowledged.
Claims 11 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 28, 2022.
Status of Claims
Claims 1 – 20 are pending.
Claims 1 – 10 are rejected.
Claims 11 – 20 are withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Fig. 9A and Fig. 9B do to discloses reference number 940 (limiter disc).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: paragraph [0013] makes reference to perforated disks.  This feature is the same as the first disc 140 and second disc 142 of the governor assembly.  Also, the same as regulator disc 530 and quad mesh disc 525.  However, the “disks” of paragraph [0013] differ from the magnetic disk and optical disk of paragraph [0270].  It is suggested that perforated disks be amended to “perforated discs”.
Appropriate correction is required.
The disclosure is objected to because of the following informalities: paragraph [0053] makes reference to semi-permeable disk (see Fig. 1 and 3).  However, the “disk” of paragraph [0053] differ from the magnetic disk and optical disk of paragraph [0270].  It is suggested that semi-permeable disk be amended to “semi-permeable disc”.
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: claim 1 in line 4 references perforated disks. .  However, the “disks” of claim 1 differs from the magnetic disk and optical disk of paragraph [0270].  This feature is the same as the first disc 140 and second disc 142 of the governor assembly in Fig. 1.  Also, the same as regulator disc 530 and quad mesh disc 525 of Fig. 5A and 5B. It is suggested that perforated disks be amended to “perforated discs”.
Appropriate correction is required.
Claim 5 objected to because of the following informalities:  line 3 has the term “vis”.  This seems to be a typographical error for “via”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In claims 1 - 8, it is not clear what is encompassed by the term “raw materials". Raw would normally indicate something that has not been treated by a chemical process, and in particular heat treated, yet the original specification discusses treatment of ground coffee (likely involving some heating, increased exposure  to oxidation, etc.) and roasted coffee. (see paragraphs [0016], [0058], [0063], [0072] & [0074]).
Clam 1 is unclear and lacks clarity with regard to: “generating a pressure wave in the solvent, wherein the pressure wave causes the raw materials to repeatedly lock to a side of the extraction column and then break free from the side of the extraction column.”  From the claim it is not clear what is required to cause the generation of a pressures wave in the solvent that repeatedly locks the raw material to the side wall of the extraction column.  
The instant Specification describes the pressure wave as consisting a of a primary pressure wave and a secondary pressure wave. The pressure wave is an area where energy creators are catalyzed so that the energy generated is released and re-used to achieve a complete and efficient extraction.  ([0079]-[0080]).  Generally, the pressure wave is described as a catalyzing pressure wave cycle is a carefully calculated and controlled moving front of pressurized solvent, which forms at the leading edge of the solvent flat-well, and may take two forms — a primary pressure wave and a secondary pressure wave. The primary pressure wave is a steady-state, slow moving pressurized front at the leading edge of the solvent flat-well. As it slowly progresses up through the extraction column 500, the primary pressure wave begins the wetting and saturating of the tea leaves, botanical herbs, grape seeds, spices, cocoa, fruits, cannabinoid, nutraceuticals, organic substances, and the like to begin the catalyzation of the natural energy creators found within the extraction process of solid-liquid extractions. To catalyze such an extraction process, a measured and steady application of hydraulic pressure is required, which simultaneously builds potential energy in the solvent well, and also builds sliding, fluid, and static friction at the boundary layer. The secondary pressure wave follows the primary pressure wave. ([0085]).  Further, the secondary pressure wave results after a skip trigger event.  The skip trigger is the tipping point where hydraulic force from underneath the solvent flat-well exceeds the coefficient of friction locking the tea leaves, botanical herbs, grape seeds, spices, cocoa, fruits, cannabinoid, nutraceuticals, organic substances, and the like against the sides of the extraction column 500.  When this tipping point is reached and the coefficient of friction is exceeded, the locked column of packed tea leaves, botanical herbs, grape seeds, spices, cocoa, fruits, cannabinoid, nutraceuticals, organic substances, and the like being held against the sides of the extraction column near the reactive zone 515 and everything extending beneath it is released. This causes the tea leaves, botanical herbs, grape seeds, spices, cocoa, fruits, cannabinoid, nutraceuticals,
organic substances, and the like near the reactive zone and everything extended
beneath it to jump upward with explosive force, which can be heard audibly and
felt to the touch. As a result, large and sudden bursts of energy in the form of
kinetic energy, mechanical energy, mechanical wave energy, fluid friction, sliding
friction, and dry friction is immediately catalyzed and released. (0085], [0090] & [0091]).
	As such, based on the disclosure as set out above, the claim lacks clarity.
Claims 2 - 10 are rejected for being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 10 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Corey (US 2016/0170420) in view of Woodall et al. (US 8,988,972).
The rejected claims cover, inter alia, a method comprising: distributing an incoming flow of solvent entering a base of an extraction column via a hydraulic force, wherein the incoming flow of solvent enters the base of the extraction column with at least one of (i) one or more pressures and (ii) one or more temperature ranges, and flows through one or more restrictive perforated disks that break the turbulent flow of solvent creating a substantially flat, solvent surface layer that remains substantially flat as the solvent rises up the extraction column to extract under pressure an evenly packed column of raw materials; and generating a pressure wave in the solvent, wherein the pressure wave causes the raw materials to repeatedly lock to a side of the extraction column and then break free from the side of the extraction column.
Dependent claims 2 – 10 further limit the method.
However, with regard to claim 1 the Examine turns to the teaching of Corey. The prior art of Corey teaches a method for extracting a compound from raw materials using an extraction column, that includes packing the extraction column with raw materials and directing a flow of pressurized solvent into a base of the extraction column.  ([0006]).  The extraction column 100 includes a flow governor assembly 136 configured to receive an inflow of solvent selected to extract the raw materials. The flow governor assembly 136 is configured to control the rate of solvent flow as the solvent enters the base of the extraction column 100 via the connector feed 138. ([0056] & Fig. 1). The flow governor assembly 136 may prevent the formation of any concentrated surge of solvent from entering the base of the extraction column 100. ([0057] & Fig. 1).  The flow governor assembly includes at least a first disc 140 and a second disc 142 to allow the incoming flow of pressurized solvent to spread out evenly before making contact with the bed of raw materials packed at the base of the extraction column 100.  The evenly formed well of fluid then becomes surge-less and non-turbulent with a flat, linear solvent surface layer, otherwise known as a solvent flat-well.  ([0057]).  T the first disc 140 and the second disc 142 of the flow governor assembly 136 include perforations and slits on the disc that control the rate of the flow of the solvent entering the base of the extraction column. 
Also, in Corey, the column of packed coffee grounds 505 (raw material) is evenly packed in order to ensure that the solvent evenly rises and evenly permeates throughout the packed coffee grounds.  ([0067], Fig. 5A & 5B).  With the raw material evenly packed, an inflow of solvent, under pressure, is channeled  toward the base of the extraction column.  ([0068]).  First the solvent first comes in contact with the flow governor assembly 545 (136), which is configured to take the incoming high-pressure solvent flow from the connector feed 540 and prevent the formation of any turbulence or solvent surging. (Fig. 5A, 5B & [0068]).  The incoming flow of solvent enters the base of the extraction column coming in contact with the first contact surface 535 of the flow governor assembly 545. The first contact surface 535 break up and distribute the incoming flow of solvent and contain any surging or turbulence to the upstream portion of the flow governor assembly. Once the incoming flow of solvent passes through the first contact surface 535, the solvent enters the perforated regulator disc 530 of the flow governor assembly 545, to allow the incoming flow of solvent to pass through.  As the solvent passes through the regulator disc 530, the solvent is divided and redistributed so that the solvent is evenly disbursed and regulated. ([0069]).  Finally, the newly evenly dispersed solvent leaves the regulator disc 530 of flow governor 545 then proceeds to flow through a quad mesh disc 525 of the flow governor assembly 545, and completing the calming and evenly redistributing the incoming flow of pressurized solvent from the connector feed 540. As the solvent flows through the quad mesh disc 525, the column of solvent 510 forms an even, flat solvent surface layer, otherwise known as a solvent flat-well.  Because the solvent flat-well is a rising well of non-turbulent solvent with a flat, linear surface layer, the solvent flat-well makes contact at the exposed base of the coffee grounds 505 across all 360° of the circumference of the coffee grounds 505 simultaneously, even as the solvent rises through the bed of coffee grounds 505 during the extraction process. The solvent flat-well is absolutely critical for maximum hydraulic authority and preventing any form of channeling within the base or bed of packed coffee grounds 505. ([0070]).
In Corey a pressure wave forms at the boundary layer 520. Specifically, as the hydraulic pressure slowly increases near a boundary layer 520, a reactive layer 515 begins to form as more hydraulic pressure is applied at the boundary layer 520. Because the boundary layer 520 is the first point of extraction, where the solvent flat-well contacts the exposed surface of the coffee grounds, not only is the boundary layer 520 and the reactive layer 515 the areas that are most reactive areas due to the frictional effects and thermal energy present at such areas, the boundary layer 520 is where the pressure wave beings to form.  The pressure wave spreads the generated energy to the reactive layer 515. ([0072]).  The primary pressure wave both begins the pressurization of the reactive layer 515 that triggers the release of carbon dioxide 555 and other trace gases beginning a swelling of the coffee grounds 505 and creating a coefficient of friction which holds the coffee grounds 505 against the walls of the extraction column 500.  Also, at the same time the pressure wave builds a supply of potential energy in the solvent flat-well, while raising the level of static friction at the boundary layer and the reactive layer, and aiding in holding the coffee grounds against the wall of the extraction column. ([0073]).   However, the hydraulic force in the solvent flat-well builds the reserve of potential energy underneath the base of the coffee grounds 505, it soon exceeds the static friction at the boundary layer 520 and the reactive layer 515. This critical tipping point of the hydraulic force exceeds the coefficient of friction locking the coffee grounds 505 in place against the wall of the extraction column 500, causes the coffee grounds 505 from the boundary layer 520 to the base of the bed coffee grounds 500 to skip or jump upward.  As the coffee grounds 505 jump upward, the coffee grounds 505 proceed to reengage with the sides of the extraction column as static friction of the pressure wave once again locks the coffee grounds 505 back in place. ([0074]). 
The difference between the instantly claimed invention and Corey  and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Corey teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
With regard to claim 2 in view of the method of claim 1, the Examiner turns to the teaching of Corey.  The prior art of Corey teaches that Fig. 5A illustrates only the very beginning stages of the extraction process, hydraulic compression of the coffee grounds 505 has only just begun to form at the boundary layer 520.  ([0071]). The boundary layer 520 is the first point of extraction, where the solvent flat-well contacts the exposed surface of the coffee grounds. ([0071]).  Also, teaching that Fig. 5B illustrates a cross-sectional side view of an extraction column 500 at a more mature stage of the extraction process as hydraulic compression continues to build within the extraction column 500, and compresses the entire bed of coffee grounds 505 upward.  ([0080]).
The difference between the instantly claimed invention and Corey  and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Corey teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
With regard to claim 3, in view of the method of claim 2, the Examiner turns to the teaching of Corey.  The prior art of Corey teaches that the primary pressure wave both begins the wetting process and pressurization of the reactive layer 515 that triggers the release of carbon dioxide 555 and other trace gases.  ([0073]).  As the leading edge of the solvent flat-well 515 first penetrates the coffee grounds 505 at the boundary layer 520, small amounts of carbon dioxide 555 gas off.  The generated carbon dioxide is contained and catalyzed within the sealed extraction column 500, aiding in the process of closing off the interstitial spaces and low resistance migration travel ways in the coffee bed while raising the surrounding thermal temperatures. This further compresses the coffee grounds 505 so that the extraction process may proceed. Additionally, the carbon dioxide 555 initially released through the forced off-gassing from hydraulic compression is further catalyzed from the frictional heating.  Further the energy within the reactive layer 515 is converted to heat energy, which then causes the off-gassing of carbon dioxide 555 to expand.  ([0081]).  The expanding carbon dioxide, pushes the coffee grounds and compresses the coffee grounds in all directions and closing off a greater number of interstitial spaces and low resistance migration travel ways, and particularly causes the coffee grounds 505 to be pressed more tightly against the sides of the extraction vessel 500.  (the arrows 555 in Fig. 5B and 5C & [0082]).  
The difference between the instantly claimed invention and Corey  and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Corey teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
With regard to claim 4 in view of claim 3 and Corey.  The Examiner turns to the teaching of Corey which discloses that as the carbon dioxide expansion builds and pushes, the coefficient of friction between the coffee grounds 505 in the reactive layer 515 and areas nearest the boundary layer 520 and the sides of the extraction vessel 500 drastically increases, thereby locking the coffee grounds 505 near the reactive layer 515 and the areas nearest the boundary layer 520 against the sides of the extraction column. ([0082]).  Soon, the potential energy in the solvent flat-well and at the boundary layer 520 overcomes the coefficient of friction between the coffee grounds 505 and the sides of the extraction column 500 nearest the boundary layer 520 and a tipping point is reached.  At the tipping point, hydraulic force from underneath the solvent flat-well exceeds the coefficient of friction locking the coffee, the locked column of packed coffee
grounds 505 being held against the sides of the extraction column near the reactive zone 515 and everything extending beneath it is released. This causes the coffee grounds 505 near the reactive zone and everything extended beneath it to jump upward.  ([0084]).
The difference between the instantly claimed invention and Corey  and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Corey teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
With regard to claim 5 in view of claim 4 and Corey.  The Examiner turns to the teaching of Corey which discloses that the coffee grounds reengage the sides of the extraction column.  Consequently, while the coffee grounds 505 reengage the sides of the extraction column 500 after a skip trigger event, the boundary layer 520 does not stop, which results in the secondary pressure wave. This is due to the inertia built within the moving solvent flat-well propelled by the hydraulic force behind it. Such hydraulic force, or power at the leading edge of the boundary layer 520, slams hard and deep into the already tightly compressed coffee grounds 505. This rapid impact of solvent suddenly slamming into the coffee grounds 505 is also known as the water hammer effect resulting from the secondary pressure wave. ([0085]).  Also, the release of the thermal energy from the first water hammer effect 620 of the secondary pressure wave further feeds into the overall catalyzing pressure wave cycle, as further illustrated in Fig. 6C. Once the catalyzing pressure wave cycle is underway, each successive catalyzing sequence becomes stronger. Energy creators have been catalyzed, and larger amounts of carbon dioxide are released with each new catalyzing sequence. ([0101] & Fig. 6A).
The difference between the instantly claimed invention and Corey  and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Corey teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
With regard to claim 6 in view of claim 5 and Corey, the Examiner turns to the prior art of Corey. Corey discloses that the greater release of carbon dioxide with each catalyzing sequence becomes thermally heated to higher and higher temperatures causing greater expansion and thereby causing greater compression of the coffee grounds. The coefficient of friction against the extraction column 600c becomes stronger each time and locks the coffee ground bed 605c tighter as greater resistance and back pressure is created. This in turn increases hydraulic force in the solvent well, which eventually will reach the skip-trigger point 645 and break the coefficient of friction to begin the next catalyzing cycle once again. ([0101]). Subsequent catalyzation cycles in the process of Corey will always be stronger that the preceding one.  ([0087]).
The difference between the instantly claimed invention and Corey  and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Corey teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Regarding claim 7 in view of the method of claim 1, the Examiner turns to the teaching of Corey.  In the prior art of Corey, the reaction proceeds generally, the further compression of the coffee grounds 505 begins to catalyze energy creators using both mechanical and frictional forces that is then converted to thermal energy. This sets into motion the process of generating a self-sustaining and self-perpetuating thermal reaction, otherwise known as the catalyzing pressure wave cycle.   More specifically, the catalyzing pressure wave cycle is a carefully calculated and controlled moving front of pressurized solvent, which forms at the leading edge of the solvent flat-well, and may take two forms — a primary pressure wave and a secondary pressure wave. ([0079]). The secondary pressure of the catalyzing pressure wave cycle is where the skip trigger event and the immediately following water hammer effect continues over and over again at the reactive layer 515, wherein each successive cycle is stronger than the last.  
During each cycle, the necessary environment is created within the extraction process, such that more energy is generated than required to continuously perpetuate the succeeding cycle, thereby causing each cycle to be stronger than the last.  ([0089]).
 The difference between the instantly claimed invention and Corey  and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Corey teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Regarding claim 8 in view of claim 7 and Corey, the Examiner turns to the teaching of the prior art of Corey. In Corey,  it is disclosed that the catalyzing pressure wave cycle matures with each additional skip-trigger point and water hammer effect, where greater thermal energy is also released at the reactive layer 625 with each successive catalyzing pressure wave cycle until a plateau point is achieved. (0102]).   This occurs as the secondary pressure wave slams into the wetted bed of swollen coffee grounds 505 in the reactive layer 515, with most of the interstitial spaces and low resistance migration travel ways closed. As a result, the solvent from the secondary pressure wave is driven directly into the coffee grounds 505. This immediately causes the coffee grounds 505 to become super-saturated as the pressure inside the coffee grounds 505 now equalizes with the ambient pressure outside the coffee grounds 505, which indicates that the coffee grounds 505 have reached equilibrium and are now fully extractable. ([0088]).
The difference between the instantly claimed invention and Corey  and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Corey teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
With regard to claim 9 in view of the method of claim 1,the Examiner turns to the teachings of Corey and Woodall.  The prior art of Corey teaches a method for extracting a compound from raw materials using an extraction column, that includes packing the extraction column with raw materials and directing a flow of pressurized solvent into a base of the extraction column, as set out in paragraph 22 above.  ([0006]). Further, Corey teaches the catalyzing pressure wave cycle is a carefully calculated and controlled moving front of pressurized solvent, which forms at the leading edge of the solvent flat-well, and may take two forms — a primary pressure wave and a secondary pressure wave. ([0079]).
The difference between Corey and the instantly claimed invention is as follows: controlling a period of the pressure wave within a range of 52-180 milliseconds.
However, the prior art of Woodall discloses a period of a pressure wave within a range of 52-180 milliseconds (a bio-oil extraction system uses pulsed acoustic shock waves (pressure waves) to create shearing regions to separate materials where the acoustic pulse controller fires at a rate from 2 to 100 milliseconds (pressure wave period); column 2, lines 7-9, 45-53, 64-67).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly clamed invention to modify the method of Corey, based on the teachings of Woodall, to have disclosed a period of pressure wave within the extraction column and within the range of 52 – 180 milliseconds, so to provide a method that will extract components from a raw material using well controlled pressure wave timing to provide the system with the capability to provide greater extraction yields. 
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art before the effective filing date of the instantly clamed invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
Regarding claim 10 in view of the method of claim 1, the Examiner turns to the teaching of Corey.  According to the teaching of Corey the pressure wave strength may be used and manipulated by the pressure gradient applied to the raw materials.  ([0124]).  Table 1 discloses the temperature of the pressure waves.  (pp. 14).  In Table 1 the pressure can be controlled from 40 to 70 PSI (pounds per square inch. ([0130]). In the case where the claimed ranges "overlap or lie inside range disclosed by the prior art" a prima facie case of obviousness exists. (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Additionally, the difference between the instantly claimed invention and Corey  and the claimed inventions is that they do not teach the invention with particularity so as to amount to anticipation (See M.P.E.P. § 2131: "[t]he identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990)).
However, based on the above, Corey teaches teach the elements of the claimed invention with sufficient guidance, particularity, and with a reasonable expectation of success, that the invention would be prima facie obvious to one of ordinary skill before the effective filing date of the instantly claimed invention (the prior art reference teaches or suggests all the claim limitations with a reasonable expectation of success. See M.P.E.P. § 2143). 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2,236,059 (Heuser); U.S. 2016/0270416 (Corey); U.S. 06/0270417 (Corey); U.S. 06/0270418 (Corey); U.S. 06/0270419 (Corey).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622